Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 9 and 10 recite only the saccharide component of claim 1, and therefore fail to include all the limitations of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dow (GB 770583, cited by Applicant).
Regarding claim 1, Dow discloses a wood-encased pencil, comprising: a casing (pencil slats, see e.g., pg. 4, line 71) consisting of a wood material (e.g., western incense cedar, pg. 4, line 71) impregnated with a saccharide component (a mix of polyethylene glycol and dextrose, pg. 6, ll. 98-103), the saccharide component comprising at least one of a monosaccharide, a disaccharide, or an oligosaccharide in solution in a vehicle (dextrose/glucose is a monosaccharide); and a core (while Dow does not explicitly disclose a core, the wood pencil disclosed by Dow must have a writing/marking core of some type; otherwise Dow would merely disclose a piece of wood).

Regarding claim 7, Dow discloses the wood-encased pencil according to claim 1, wherein the saccharide component further comprises a polyol (polyvinyl alcohol, pg. 6, line 35).
Regarding claim 8, Dow discloses the wood-encased pencil according to claim 7, wherein the polyol is selected from the group consisting of pentaerythritol, polyvinyl alcohol, and a combination thereof (polyvinyl alcohol, pg. 6, line 35).
Regarding claim 11, Dow discloses a composition for generating solvent barrier properties in a wood or a wood substitute, the composition comprising: at least one of a monosaccharide, a disaccharide or an oligosaccharide (glucose, fructose or lactose; pg. 6, line 25).
Claim(s) 9-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franich (US 5770319).
Regarding claim 9, Franich discloses a method of impregnating a wood, comprising impregnating the wood with a saccharide component of claim 1 (e.g., col. 3, ll. 34-51, comprising maltodextrin in a solution) for from 10 minutes to 24 hours (col. 2, line 63 to col 3, line 2) at a temperature of 0°C to 90°C (col. 2, ll. 58-60).
Regarding claim 10, Franich discloses a method of producing wood having “solvent barrier properties” (water repellency, col. 1, ll. 60-66), comprising: impregnating the wood with a saccharide component (e.g., col. 3, ll. 34-51, comprising maltodextrin in a solution) of claim 1 from 10 minutes to 24 hours (col. 2, line 63 to col 3, line 2) at a temperature of 0°C to 90°C (col. 2, ll. 58-60).
Regarding claim 11 in the alternative, Franich discloses a composition for generating solvent barrier properties in a wood or a wood substitute, the composition comprising: at least one of a monosaccharide, a disaccharide or an oligosaccharide (maltodextrin, col. 2, ll. 5-13).

Regarding claim 14, Franich discloses the composition according to claim 12, wherein the at least one oligosaccharide constructed of glucose unites comprises maltodextrin (maltodextrin, col. 2, ll. 5-13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dow as applied to claim 1 above, and further in view of Franich.
Regarding claim 2, Dow teaches the wood-encased pencil according to claim 1, wherein the saccharide component comprises at least one monosaccharide (dextrose/glucose, pg. 6, ll. 98-103 or fructose, pg. 6, line 25).
Dow does not teach at least one oligosaccharide.
Franich teaches at least one oligosaccharide (maltodextrin, col. 2, ll. 5-13) that may be used in combination with dextrose/glucose (“water-soluble carbohydrates”, col. 2, ll. 14-18).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the saccharide component of Dow such that it included 
Regarding claim 3, Dow teaches the wood-encased pencil of claim 1, but does not teach that the saccharide component comprises at least one oligosaccharide constructed of glucose units.
Franich teaches a saccharide component that comprises at least one oligosaccharide constructed of glucose units (maltodextrin, col. 2, ll. 5-13).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the saccharide component of Dow such that it included at least one oligosaccharide constructed of glucose units as taught by Franich for the purpose of densifying of the pencil wood (Franich, col. 1, ll. 53-59).
Regarding claim 4, the combination of Dow and Franich teaches the wood-encased pencil according claim 2, wherein the saccharide component comprises a monosaccharide selected from the group consisting of: glucose, galactose, mannose, fructose, arabinose, xylose, ribose and combinations thereof (Dow, glucose, pg. 6, line 25).
Regarding claim 6, Dow teaches the wood-encased pencil according to claim 5, but does not teach that the oligosaccharide of the saccharide component comprises maltodextrin with a dextrose equivalent of from 3 to 30.
Franich teaches an oligosaccharide of a saccharide component that comprises maltodextrin with a dextrose equivalent of from 3 to 30 (col. 2, ll. 5-13).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the saccharide component of Dow such the oligosaccharide of the saccharide component comprises maltodextrin with a dextrose equivalent of from 3 to 30 as taught by Franich for the purpose of densifying of the pencil wood (Franich, col. 1, ll. 53-59).
.
Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franich as applied to claim 14 above, and further in view of Dow.
Regarding claim 15, Franich teaches the composition according to claim 14, but does not explicitly teach at least one monosaccharide.
Franich does teach including “other water-soluble carbohydrates”.
Dow teaches the use of monosaccharides (glucose and fructose, pg. 6, line 25) as wood hardeners.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the composition of Franich such that it comprises at least one monosaccharide as taught by Dow for the purpose of hardening a wood (Dow, pg. 6, ll. 18-29).
Regarding claim 16, the combination of Franich and Dow teaches the composition according claim 15, further comprising polyvinyl alcohol (Dow, pg. 6, line 35).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the composition further comprising polyvinyl alcohol as taught by Dow for the purpose of hardening wood (Dow, pg. 6, ll. 18-35).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/254460 (reference application). the reference application claims recite all the limitations of the present claims.
Present Claim
Reference application claim
1. A wood-encased pencil, comprising: a casing consisting of a wood material impregnated with a saccharide component, the saccharide component comprising at least one of a monosaccharide, a disaccharide, or an oligosaccharide in solution in a vehicle; and a core
1. A wood-encased pencil, comprising: a casing consisting of a wood material impregnated with a saccharide component, the saccharide component comprising at least one of a monosaccharide, a disaccharide, or an oligosaccharide, and at least one polybasic organic acid in a solution in a vehicle; and a core.

It is clear that all the elements of claim 1 of this application are to be found in claim 1 of the reference application.  The difference between claim 1 of this application and claim 1 of the reference application lies in the fact that the reference application claim includes another element (in italics above) and is thus more specific.  Thus the invention of claim 1 of the reference application is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 is anticipated by claim 1 of the reference application, it is not patentably distinct therefrom.
Similarly, all the limitations claim 2 are found in reference application claim 2, all the limitations claim 3 are found in reference application claim 3, all the limitations claim 4 are found in reference application claim 4, all the limitations claim 5 are found in reference application claim 5, all the limitations claim 6 are found in reference application claim 6, all the limitations claim 7 are found in reference application claim 10, all the limitations claim 8 are found in reference application claim 11, all the limitations claim 9 are found in reference application claim 12, all the limitations claim 10 are found in reference application claim 13, all the limitations claim 11 are found in reference application claim 14, .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 8945706 is cited as being directed to the general state of the art of treating wood with a maltodextrin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754